Case 2:18-cv-00311-JES-MRM Document 167 Filed 04/19/21 Page 1 of 2 PageID 1372



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 SANDRA K. DRESSLER,

             Plaintiff,

 v.                                 Case No:     2:18-cv-311-JES-MRM

 U.S.      DEPARTMENT       OF
 EDUCATION, BETSY DEVOS, in
 her official capacity as
 Secretary    of   the    U.S.
 Department    of  Education,
 FLORIDA     DEPARTMENT     OF
 EDUCATION,            NAVIENT
 CORPORATION,          NAVIENT
 SOLUTIONS, INC., EDUCATION
 CREDIT            MANAGEMENT
 CORPORATION, PIONEER CREDIT
 RECOVERY, INC., and NAVIENT
 SOLUTIONS, LLC,

             Defendants.


                                    ORDER

       This matter comes before the Court on the parties’ Joint

 Stipulation of Dismissal With Prejudice (Doc. #164) filed on April

 16, 2021.    Plaintiff and defendants Navient Corporation, Navient

 Solutions, LLC, and Pioneer Credit Recovery, Inc. have agreed to

 a dismissal of all claims but have also stipulated to the Court

 retaining jurisdiction to enforce the terms of an undisclosed

 Settlement    Agreement.     The   Court   is   not   inclined   to   retain

 jurisdiction over a settlement that has not been submitted for

 review, or without an independent basis for jurisdiction.
Case 2:18-cv-00311-JES-MRM Document 167 Filed 04/19/21 Page 2 of 2 PageID 1373



       Accordingly, it is now

       ORDERED:

       The parties may file a memorandum of reasons within SEVEN (7)

 DAYS if they wish the Court to consider retaining jurisdiction.

 If the parties do not file a memorandum of reasons, the Court will

 thereafter     enter   an    Order     dismissing   defendants     Navient

 Corporation, Navient Solutions, LLC, and Pioneer Credit Recovery,

 Inc. with prejudice, without retaining jurisdiction and without

 further notice.

       DONE and ORDERED at Fort Myers, Florida, this            19th     day

 of April, 2021.




 Copies:
 Plaintiff
 Counsel of Record




                                      - 2 -
